Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on November 20, 2020 in response to the Office Action of August 20, 2020 is acknowledged and has been entered. Claims 1, 5-7, 10-13, 15, 17 and 18 have been amended. Claims 1-19 are pending and under examination in this Office Action.
Response to Amendment
The objection to the drawings is now withdrawn in view of the amendment.
The objections to the specification are now withdrawn in view of the amendment.
The claim objections to claims 1, 11, 17 and 18 are now withdrawn in view of the amendment. The claim objections to claim 6 remains since claim objections to claim 6 have not been amended.
The claim rejections under 35 U.S.C. 112(b) to claims 5 and 6-19 are now withdrawn in view of the claim amendment.
Response to Arguments
Applicant's arguments filed November 20, 2020 have been fully considered but they are not persuasive.
Applicant states that “The Lynn reference relates to a completely different challenge, namely the desire to identify different bits of information from different databases that might be related. See, e.g., Lynn's paragraphs 0004 and 0006 (describing a search engine that identifies different bits of information (e.g., phone numbers, email addresses) of a client contact. Lynn is concerned with a higher level function of simultaneously extracting information 
	Examiner respectfully disagrees. Examiner notes that Lynn’s paragraphs [0004] and [0006] state the challenge and the solution that Lynn’s invention has targeted on. Lynn further discloses an information cataloging system that collects different bits of information (e.g. a name, email addresses, phone numbers, etc.) of a client contact from different resources and saves the client information in one or more databases (Lynn, FIG. 1, para. [0031]). The recitation of the office action focuses on the information cataloging system receiving queries from the client system and returning combined query responses (Lynn, FIG. 2, FIG. 9, para. [0042]-[0049] and [0096]-[0099]). Lynn states again that the information cataloging system could connect and handle queries with a single database (Lynn, FIG. 2, “The traversal and response module 208 is communicatively connected to databases 210 that stores the underlying observations, the nodes, the edges, etc. In one implementation, the database 210 may be implemented on a number of different servers or on a single database server” - para. [0048]). Lynn combining with other secondary references (i.e. Pech, Ahmed, Katz, Page and Maughan) teach various aspects of the claimed limitations. 
Based on the above consideration, the teachings of Lynn and other secondary references are considered sufficient and proper. Updated recitations from the references are applied to teach the claim amendments. See the rejection section for details.
  Claim Objections
Claims 6, 10 and 11 are objected to because of the following informalities:  
Claim 6 recites the limitation “the data fields” in lines 6, 11, and 13. It is unclear to the examiner whether “the data fields” is intended to refer to the previously claimed “a plurality of data fields” in line 6. For examination purpose, “the data fields” will be read as “the plurality of data fields.”
Claim 10 recites “the data structure” in line 1 and line 3. It is unclear to the examiner whether “the data structure” is intended to refer to the previously claimed “a hybrid data structure” in line 5 of claim 6 upon which claim 10 depends. For examination purpose, “the data structure” will be read as “the hybrid data structure.”
In claim 11, line 10, “middleward” should read as “middleware.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lynn et al. (U.S. Pub. No. US 2012/0331134 A1), herein referred to as Lynn.
In regard to claim 1, Lynn teaches an automated process executed by a computer system (e.g. an information cataloging system – para. [0101]) comprising a processor and an interface to a network (FIG. 11; “... FIG. 11 illustrates an example computing system that can be used to implement one or more components of the information cataloging method and system ... There may be one or more processors 1102 ... and/or communicated via a wired or wireless network link 1114 on a carrier signal ...” - para. [0101]), wherein the automated process comprises: 
	receiving, from a client device (e.g. the client system and the actor exemplified in FIG. 2 and FIG. 9) via the network, a message comprising a data structure (e.g. a JSON data structure – para. [0096]) that references a plurality of data fields in a database (e.g. receiving queries in JSON format filled with information about an individual identified by an entity in a database; FIG. 2; FIG. 9; “… The information cataloging system saves each of these observation points 102-108 in one or more databases …” – para. [0031]; “... The client system 202 generates queries using the information from the business card. In one implementation, the query may be as simple as a request to find all information that may be found about the individual identified by the business card ...” - para. [0043]; “… The traversal and response module 208 is communicatively connected to databases 210 that stores the underlying observations, the nodes, the edges, etc. In one implementation, the database 210 may be implemented on a number of different servers or on a single database server …” – para. [0048]; “... FIG. 9 illustrates an example of data sources and flows for querying information cataloging system ... an actor 902 queries the system by sending a vCard, XML, JSON, or other standardized format ...” - para. [0096]); 
	for each of the plurality of data fields in the data structure (e.g. each of the contact fields in the query – para. [0096]), placing a query to the database from the computer system to obtain a series of responses from the database, wherein each of the responses from the database comprises information obtained from one of the plurality of data fields in the database (e.g. querying each contact field in the database from the Query Processor/traversal and response module in the information cataloging system and obtaining results corresponding to each contact field; FIG. 2; FIG. 9; “... The information cataloging system 200 also includes a remote procedure call (RPC) module 206 that breaks down the query generated by the client system 202 ...” - para. [0044]; “... The traversal and response module 208 is communicatively connected to databases 210 that stores the underlying observations, the nodes, the edges, etc. In one implementation, the database 210 may be implemented on a number of different servers or on a single database server ...” - para. [0048]; “... The Query Processor 904 queries a database 906 looking for contact fields, which are semantically equivalent to the fields present in the query. If equivalent contact fields are found, the query processor 904 finds each field’s associated higher-order edges ...” - para. [0096]); 
	combining the information from each of the series of responses from the database into a hybrid data structure (e.g. combining the search responses in a JSON data structure; Examiner notes that the claim limitation ‘hybrid data structure’ is recited extensively in the specification, such as ‘a hybrid structure is created that allows for multiple data fields to be combined into a single entity that can be passed across the network’ (para. [0006]) and ‘The hybrid structure may be implemented using, for example, JavaScript Object Notation (JSON) or the like, with one or more data fields populated with arrays or lists of data as appropriate’ ; and 
	transmitting the hybrid data structure comprising the information from each of the responses from the database to the client device, wherein the hybrid data structure is transmitted form the computer system to the client device as a single message via the network
In regard to claim 2, Lynn teaches wherein the data structure is a JSON data structure (e.g. formatting the query as a JSON data structure – para. [0096]) processed by a middleware component (e.g. a Query Processor – para. [0096]) of the computer system (e.g. the information cataloging system; FIG. 9; “... FIG. 9 illustrates an example of data sources and flows for querying information cataloging system ... an actor 902 queries the system by sending a vCard, XML, JSON, or other standardized format. This format is converted into an internal representation, which is then sent to a Query Processor 904. The Query Processor 904 queries a database 906 looking for contact fields ...” - para. [0096]).
In regard to claim 6, Lynn teaches an automated process executed by a client device (e.g. the client system and the actor exemplified in FIG. 2 and FIG. 9) having a processor and an interface to a network (FIG. 2; FIG. 12; “... The information cataloging system 200 includes a client system 202 that receives information and/or builds queries ...” - para. [0042]; “... an actor 902 queries the system ...” - para. [0096]; “... The mobile device 1200 includes a processor 1202 ...” - para. [0106]; “... The mobile device 1200 includes one or more communication transceivers 1230 to provide network connectivity ...” - para. [0109]), the automated process comprising: 
	transmitting a query for information from a database to a server system (e.g. an information cataloging system – para. [0096]) via the network (e.g. querying information to a database on a server system; FIG. 2; FIG. 9; “... The client system 202 generates queries using the information from the business card. In one implementation, the query may be as simple as a request to find all information that may be found about the individual identified by the business card ...” - para. [0043]; “... The traversal and response module 208 is communicatively connected to databases 210 that stores the underlying observations, the nodes, the edges, etc. ; 
	responsively receiving from the server system a hybrid data structure comprising a plurality of data fields (e.g. receiving the combined search responses for each contact field in a JSON data structure – para. [0049] and [0099]), wherein each of the plurality of data fields (e.g. the contact fields in the query – para. [0096]) in the hybrid data structure comprises information separately obtained from the database by a middleware component (e.g. a Query Processor – para. [0096]) operating at the server system through a sequence of queries placed by the middleware component in response to the query for the information, wherein each of the series of queries placed by the middleware component requests a piece of information from the database relating to one of the plurality of data fields (e.g. querying each contact field in the database from the Query Processor/traversal and response module in the information cataloging system and obtaining results corresponding to each contact field; FIG. 2; FIG. 9; “... The information cataloging system 200 also includes a remote procedure call (RPC) module 206 that breaks down the query generated by the client system 202 ...” - para. [0044]; “... The traversal and response module 208 is communicatively connected to databases 210 that stores the underlying observations, the nodes, the edges, etc. In one implementation, the database 210 may be implemented on a number of different servers or on a single database server ...” - para. [0048]; “... The traversal and response module 208 generates the results in response to the query remote procedure call submitted by the RPC module 206 and returns the ; and 
	processing the hybrid data structure by the client device to use the piece of information from each of the plurality of data fields in the hybrid data structure (e.g. the client system processing the data returned in the JSON data structure; FIG. 2; FIG. 9; “... the client system 202 gets all the information that is generated in response to the query. In such an implementation, the client system 202 may decide what to do with the received information or how to further process the information ...” - para. [0049]; “... In an example illustration of the use of the information cataloging system 200 ... The traversal and response module 208 performs the calls and determines values of all nodes, such as names, addresses, phone numbers, social networking accounts, etc., related to the email address. Subsequently, an updated profile or business card related to the email address is submitted to the email client 202. In one implementation, all of these steps are performed in real-time such that the email client 202 is able to return the business card received from the traversal and response module 208 with an email to an end user ...” - para. [0050]; “... The model is returned to the Translator

...” - para. [0099]).
In regard to claim 7, Lynn teaches wherein the hybrid data structure is a JSON data structure (e.g. returning the data in a JSON data structure – para. [0099]) processed by the middleware component of the server system (e.g. the Query Processor of the information cataloging system; FIG, 9; “... FIG. 9 illustrates an example of data sources and flows for querying information cataloging system ... an actor 902 queries the system by sending a vCard, XML, JSON, or other standardized format. This format is converted into an internal representation, which is then sent to a Query Processor 904. The Query Processor 904 queries a database 906 looking for contact fields ...” - para. [0096]; “... The model is returned to the Translator 902 and finally returned to the Actor 900 as a vCard, XML, JSON, or other standardized format ...” - para. [0099]).
In regard to claim 11, Lynn teaches a data processing system (e.g. an information cataloging system – para. [0101]) comprising a processor, a non-transitory storage and an interface to a network (FIG. 11; “... FIG. 11 illustrates an example computing system that can be used to implement one or more components of the information cataloging method and system ... There may be one or more processors 1102 ... The described technology is optionally implemented in software devices loaded in memory 1108, stored on a configured DVD/CD-ROM 1110 or storage unit 1112, and/or communicated via a wired or wireless network link 1114 on a carrier signal ...” - para. [0101]), wherein the data processing system comprises: 
	a database management system that manages a database of information stored on the non-transitory storage (FIG. 2; FIG. 11; “... The traversal and response module 208 is ; 
	a web server that receives requests for database information from a client device via the network interface (FIG. 10; “... A server 1206 hosts the system for information cataloging. In an alternate implementation, the server 1206 also hosts a website or an application that users visit to access the system for information cataloging ... The user devices 1204, the server 1206, the cloud 1208, as well as other resources connected to the communications network 1202 access one or more of servers 1210, 1212, and 1214 for getting access to one or more websites, applications, web service interfaces, etc., that are used in information cataloging ...” - para. [0105]); and 
	a middleware component (e.g. a Query Processor – para. [0096]) that responds to the requests received from the client device (e.g. the client system and the actor exemplified in FIG. 2 and FIG. 9) by placing, for each of the requests, a plurality of queries to the database management system (e.g. receiving queries from the client system and querying each contact , wherein each of the plurality of queries placed by the middleware component corresponds to a single item of information in the database referenced by the requests received from the client device (e.g. each of the contact fields in the query requested from the client system; FIG. 9; “... The Query Processor 904 queries a database 906 looking for contact fields, which are semantically equivalent to the fields present in the query. If equivalent contact fields are found, the query processor 904 finds each field’s associated higher-order edges ...” - para. [0096]), and wherein the middleware component is further configured to combine all of the single items of information received from the plurality of queries to the database into a hybrid data structure for transmission to the client device as a single transmission via the network (e.g. combining the search responses for each contact field in a JSON data structure and sending the combined search responses in a JSON data structure to the client system; FIG. 2; FIG. 9; “... The traversal and response module 208 generates the results in response to the query remote procedure call submitted by the RPC 
In regard to claim 12, Lynn teaches wherein the hybrid data structure is a JSON data structure processed by the middleware component of the data processing system (e.g. the information cataloging system; FIG. 9; “... FIG. 9 illustrates an example of data sources and flows for querying information cataloging system ... an actor 902 queries the system by sending a vCard, XML, JSON, or other standardized format. This format is converted into an internal representation, which is then sent to a Query Processor 904. The Query Processor 904 queries a database 906 looking for contact fields ...” - para. [0096]; “... The model is returned to the Translator 902 and finally returned to the Actor 900 as a vCard, XML, JSON, or other standardized format ...” - para. [0099]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lynn et al. (U.S. Pub. No. US 2012/0331134 A1), herein referred to as Lynn, in view of Ahmed et al. (U.S. Pub. No. US 2014/0032981 A1), herein referred to as Ahmed, and in further view of Pech et al. (U.S. Pub. No. US 2014/0337467 A1), herein referred to as Pech.
In regard to claim 3, Lynn does not explicitly teach, but Ahmed teaches further comprising identifying an error in one of the responses received from the database (e.g. identifying an error in the response to a database request; FIG. 1; “... FIG. 1 illustrates a general purpose computing environment wherein communication between an application layer 105 and a database layer 115 is managed by an intermediary database management layer 120 ...” - para. [0028]; “... The database monitoring module 135 can be configured to monitor the databases in numerous ways ... Upon receiving an error, failure, or no reply in response to the request, the database monitoring module 135 can mark that an error was detected at the database ...” - para. [0049]), and ...
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lynn in view of Ahmed in order to incorporate a method to identify an error occurred in the response from a database request as disclosed by Ahmed. One of ordinary skilled in the art would have been motivated because the arts from Lynn and Ahmed 
	Lynn in view of Ahmed do not explicitly teach, but Pech teaches wherein the combining comprises placing a predetermined value (e.g. a specified Error code or null value – para. [0019]) in data field of the hybrid data structure (e.g. a JSON data structure – para. [0019]) corresponding to the error (“... A JSON RPC via HTTP response includes a single object serialized using JSON with three properties: (i) result-the data returned by the invoked method (if an error occurred while invoking the method, this value is null); (ii) error-a specified Error code if there was an error invoking the method, otherwise null; and (iii) id-the id of the request to which the response corresponds ...” - para. [0019]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lynn in view of Ahmed and further in view of Pech in order to incorporate a method to fill in a data structure with a specified value when error occurs as disclosed by Pech. One of ordinary skilled in the art would have been motivated because the arts from Lynn and Pech disclose the features of applying the standardized message format such as JSON to communicate the data between systems. Such incorporation would facilitate the interaction and data communication between systems over the network (Pech, para.
[0018]).
In regard to claim 4, Lynn in view of Ahmed do not explicitly teach, but Pech teaches wherein the predetermined value is a NULL value (e.g. the null value corresponding to an error; “... A JSON RPC via HTTP response includes a single object serialized using JSON with 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lynn in view of Ahmed and further in view of Pech in order to incorporate a method to fill in a data structure with a null value when error occurs as disclosed by Pech. One of ordinary skilled in the art would have been motivated because the arts from Lynn and Pech disclose the features of applying the standardized message format such as JSON to communicate the data between systems. Such incorporation would facilitate the interaction and data communication between systems over the network (Pech, para. [0018]).
Claims 5, 8 - 10 and 13 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lynn et al. (U.S. Pub. No. US 2012/0331134 A1), herein referred to as Lynn, in view of Pech et al. (U.S. Pub. No. US 2014/0337467 A1), herein referred to as Pech.
In regard to claim 5, Lynn teaches wherein the hybrid data structure is a JSON data structure (e.g. returning the data in a JSON data structure – para. [0099]) processed by a middleware component (e.g. a Query Processor – para. [0096]) of the computer system (e.g. the information cataloging system; FIG. 9; “... FIG. 9 illustrates an example of data sources and flows for querying information cataloging system ... an actor 902 queries the system by sending a vCard, XML, JSON, or other standardized format. This format is converted into an internal representation, which is then sent to a Query Processor 904. The Query Processor 904 queries a database 906 looking for contact fields ...” - para. [0096]; “... The model is returned to the  para. [0099]), and ...
	Lynn does not explicitly teach, but Pech teaches wherein the hybrid data structure (e.g. a JSON data structure encapsulating the response to return the command execution results – para. [0019]) is transmitted from the middleware component (e.g. the agent – para. [0003]) of the computer system (e.g. the network device – para. [0003] and [0015]) to the client device (e.g. the controller – para. [0015]) via a single HTTP POST message (e.g. sending response data with the HTTP POST message; FIG. 1; “… The system also includes a network device executing an agent. The agent is configured to receive the HTTP request, extract the CLI command from the HTTP request, execute the CLI command to populate a model with results generated from executing the CLI command to generate a first populated model, convert the first populated model into a JSON format using a JSON engine to obtain a JSON result, encapsulate the JSON result in a JSON RPC, and transmit the JSON RPC as an HTTP response to the controller …” – para. [0003]; “... the controller (102) includes functionality to generate CLI commands and send them to the network device (112), as well as process the results of CLI commands that are received from the network device ...” - para. [0015]; “... Hypertext Transport Protocol (HTTP) is a request-response protocol for exchanging information over a network. HTTP includes functionality to request data e.g., GET request, and functionality to sending data, e.g., POST request ... A JSON RPC via HTTP response includes sending an HTTP response, with the content type defined as JSON, to return the results of the method that was executed on the remote system ...” - para. [0019]).

In regard to claim 8, Lynn does not explicitly teach, but Pech teaches further comprising identifying an error in the information contained in the hybrid data structure (e.g. the JSON data structure – para. [0019]) by recognizing a predetermined value (e.g. a specified Error code or null value – para. [0019]) in the data field of the hybrid data structure corresponding to the error (e.g. the controller receiving and processing the response with a JSON data structure including the specified value to identify the error; FIG. 1; “... the controller (102) includes functionality to generate CLI commands and send them to the network device (112), as well as process the results of CLI commands that are received from the network device ...” - para. [0015]; “... For CLI commands that change the state of the network device, the results indicate the success or failure of the attempt to change the state of the network device and, if there is a failure, error information related to the failed attempt (e.g., information about why the execution of the CLI command failed) ...” - para. [0017]; “... A JSON RPC via HTTP response includes a single object serialized using JSON with three properties: (i) result-the data returned by the invoked method (if an error occurred while invoking the method, this value is null); (ii) 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lynn in view of Pech in order to incorporate a method to process a data structure with a specified value when error occurs as disclosed by Pech. One of ordinary skilled in the art would have been motivated because the arts from Lynn and Pech disclose the features of applying the standardized message format such as JSON to communicate the data between systems. Such incorporation would facilitate the interaction and data communication between systems over the network (Pech, para. [0018]).
In regard to claim 9, Lynn does not explicitly teach, but Pech teaches wherein the predetermined value is a NULL value (e.g. the null value corresponding to an error; “... A JSON RPC via HTTP response includes a single object serialized using JSON with three properties: (i) result-the data returned by the invoked method (if an error occurred while invoking the method, this value is null); (ii) error-a specified Error code if there was an error invoking the method, otherwise null ...” - para. [0019]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lynn in view of Pech in order to incorporate a method to process a data structure with a null value when error occurs as disclosed by Pech. One of ordinary skilled in the art would have been motivated because the arts from Lynn and Pech disclose the features of applying the standardized message format such as JSON to communicate the data between systems. Such incorporation would facilitate the interaction and data communication between systems over the network (Pech, para. [0018]).
In regard to claim 10, Lynn teaches wherein the hybrid data structure is a JSON data structure (e.g. returning the data in a JSON data structure – para. [0099]) processed by the middleware component (e.g. a Query Processor – para. [0096]) of the server system (e.g. the information cataloging system; FIG. 9_; “... FIG. 9 illustrates an example of data sources and flows for querying information cataloging system ... an actor 902 queries the system by sending a vCard, XML, JSON, or other standardized format. This format is converted into an internal representation, which is then sent to a Query Processor 904. The Query Processor 904 queries a database 906 looking for contact fields ...” - para. [0096]; “... The model is returned to the Translator 902 and finally returned to the Actor 900 as a vCard, XML, JSON, or other standardized format ...” - para. [0099]), and ...
	Lynn does not explicitly teach, but Pech teaches wherein the hybrid data structure (e.g. a JSON data structure encapsulating the response to return the command execution results – para. [0019]) is transmitted from the server system (e.g. the network device – para. [0015]) to the client device (e.g. the controller – para. [0015]) via an HTTP POST message (e.g. sending response data with the HTTP POST message; FIG. 1; “... the controller (102) includes functionality to generate CLI commands and send them to the network device (112), as well as process the results of CLI commands that are received from the network device ...” - para. [0015]; “... Hypertext Transport Protocol (HTTP) is a request-response protocol for exchanging information over a network. HTTP include functionality to request data e.g., GET request, and functionality to sending data, e.g., POST request ... A JSON RPC via HTTP response includes sending an HTTP response, with the content type defined as JSON, to return the results of the method that was executed on the remote system ...” - para. [0019]).

In regard to claim 13, Lynn does not explicitly teach, but Pech teaches wherein the middleware component (e.g. the agent in the network device – para. [0003]) is further configured to indicate an error in the hybrid data structure (e.g. the JSON data structure – para. [0019]) using a predetermined value (e.g. a specified Error code or null value – para. [0019]) in the data field of the hybrid data structure corresponding to the error (e.g. the agent processing the command execution results into a JSON data structure including the specified value to identify the error; FIG. 1; “... The system also includes a network device executing an agent. The agent is configured to receive the HTTP request, extract the CLI command from the HTTP request, execute the CLI command to populate a model with results generated from executing the CLI command to generate a first populated model, convert the first populated model into a JSON format using a JSON engine to obtain a JSON result, encapsulate the JSON result in a JSON RPC, and transmit the JSON RPC as an HTTP response to the controller ...” - para. [0003]; “... For CLI commands that change the state of the network device, the results indicate the success or failure of the attempt to change the state of the network device and, if  serialized using JSON with three properties: (i) result-the data returned by the invoked method (if an error occurred while invoking the method, this value is null); (ii) error-a specified Error code if there was an error invoking the method, otherwise null; and (iii) id-the id of the request to which the response corresponds ...” - para. [0019]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lynn in view of Pech in order to incorporate a method to process a data structure with a specified value when error occurs as disclosed by Pech. One of ordinary skilled in the art would have been motivated because the arts from Lynn and Pech disclose the features of applying the standardized message format such as JSON to communicate the data between systems. Such incorporation would facilitate the interaction and data communication between systems over the network (Pech, para. [0018]).
In regard to claim 14, Lynn does not explicitly teach, but Pech teaches wherein the predetermined value is a NULL value (e.g. the null value corresponding to an error; “... A JSON RPC via HTTP response includes a single object serialized using JSON with three properties: (i) result-the data returned by the invoked method (if an error occurred while invoking the method, this value is null); (ii) error-a specified Error code if there was an error invoking the method, otherwise null ...” - para. [0019]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lynn in view of Pech in order to incorporate a method to process a data structure with a null value when error occurs as disclosed by Pech. One of ordinary skilled 
In regard to claim 15, Lynn teaches wherein the hybrid data structure is a JSON data structure (e.g. returning the data in a JSON data structure – para. [0099]) processed by the middleware component (e.g. a Query Processor; FIG. 9; “... FIG. 9 illustrates an example of data sources and flows for querying information cataloging system ... an actor 902 queries the system by sending a vCard, XML, JSON, or other standardized format. This format is converted into an internal representation, which is then sent to a Query Processor 904. The Query Processor 904 queries a database 906 looking for contact fields ...” - para. [0096]; “... The model is returned to the Translator 902 and finally returned to the Actor 900 as a vCard, XML, JSON, or other standardized format ...” - para. [0099]), and ...
	Lynn does not explicitly teach, but Pech teaches wherein the hybrid data structure (e.g. a JSON data structure encapsulating the response to return the command execution results – para. [0019]) is transmitted to the client device (e.g. the controller – para. [0015]) via an HTTP POST message (e.g. sending response data with the HTTP POST message; FIG. 1; “... the controller (102) includes functionality to generate CLI commands and send them to the network device (112), as well as process the results of CLI commands that are received from the network device ...” - para. [0015]; “... Hypertext Transport Protocol (HTTP) is a request-response protocol for exchanging information over a network. HTTP includes functionality to request data e.g., GET request, and functionality to sending data, e.g., POST request ... A JSON RPC via 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lynn in view of Pech in order to incorporate a method to use the standardized data format such as JSON and protocol such as HTTP to exchange information over a network as disclosed by Pech. One of ordinary skilled in the art would have been motivated because the arts from Lynn and Pech disclose the features of applying the standardized message format such as JSON to communicate the data between systems. Such incorporation would facilitate the interaction and data communication between systems over the network (Pech, para. [0018]).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lynn et al. (U.S. Pub. No. US 2012/0331134 A1), herein referred to as Lynn, in view of Katz et al. (U.S. Pub. No. US 2016/0119683 A1), herein referred to as Katz.
In regard to claim 16, Lynn does not explicitly teach, but Katz teaches wherein the hybrid data structure (e.g. a subscriber record – para. [0046]) comprises data fields describing user configuration data (e.g. the bookmark including the user related categorized data as exemplified in FIG. 4) associated with a media streaming application executed by the client device (e.g. a media-on-demand program delivering media to a client device; FIG. 1; “... The present invention is a user-controlled, multi-device, media-on-demand system. The media-demand-system of the present system can provide users with the ability to receive delivered media across a network in a client device ...” - para. [0030]; “... While the MODS 100 can retain a subscriber record which can contain a bookmark indicating the subscribers delivered media  in the exemplary bookmark can be categorized into three major categories - data used to uniquely identify the user 400, data used to uniquely identify the delivered media 405 and data unique to the last presentation of at least a portion of particular delivered media 410, 415, 420, 425, 430, 435, 440 ...” - para. [0048]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lynn in view of Katz in order to incorporate a data structure to encapsulate the user related data that is stored in a server as disclosed by Katz. One of ordinary skilled in the art would have been motivated because the arts from Lynn and Katz disclose the formats and contents of the data to be communicated between systems. Such incorporation would facilitate the network system utilizing the stored user data “to more efficiently distribute and serve bandwidth demanding streaming audio and video content to consumers” (Katz, para. [0006]).
In regard to claim 17, Lynn does not explicitly teach, but Katz teaches wherein the user configuration data (e.g. the bookmark – para. [0048]) describes resume points of previously viewed media programs (e.g. the time code of the beginning of the last scene/frame/tract; FIG. 4; “... FIG. 4 illustrates an exemplary bookmark. Information contained in the exemplary bookmark can be categorized into three major categories - data used to uniquely identify the user 400, data used to uniquely identify the delivered media 405 and data unique to the last presentation of at least a portion of particular delivered media 410, 415, 420, 425, 430, 435, 440 ... If there are a number of bookmarks associated with the delivery of particular delivered media to a particular user, the entries in the table can be duplicated to represent each  in progress ...” - para. [0049]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lynn in view of Katz in order to incorporate a data structure to encapsulate the user related data that is stored in a server as disclosed by Katz. One of ordinary skilled in the art would have been motivated because the arts from Lynn and Katz disclose the formats and contents of the data to be communicated between systems. Such incorporation would facilitate the network system utilizing the stored user data "to more efficiently distribute and serve bandwidth demanding streaming audio and video content to consumers" (Katz, para.
[0006]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lynn et al. (U.S. Pub. No. US 2012/0331134 A1), herein referred to as Lynn, in view of Katz et al. (U.S. Pub. No. US 2016/0119683 A1), herein referred to as Katz, and in further view of Page et al. (U.S. Pub. No. US 2003/0177265 A1), herein referred to as Page.
In regard to claim 18, Lynn does not explicitly teach, but Katz teaches wherein the user configuration data (e.g. the bookmark – para[0048]) comprises ... resume points of previously viewed media programs (e.g. the time code of the beginning of the last scene/frame/tract – para. [0049]), wherein each resume point ... is described by a program identifier (e.g. a delivered media identifier – para. [0049]) and a time identifier (e.g. a time code 425 of the last viewed second of the delivered media – para. [0049]) representing a presentation time stamp of the previously-viewed media program (FIG. 4; “... FIG. 4 illustrates an exemplary bookmark. Information contained in the exemplary bookmark can be categorized into three major categories - data used to uniquely identify the user 400, data used to uniquely identify the delivered media 405 and data unique to the last presentation of at least a portion of particular delivered media 410, 415, 420, 425, 430, 435, 440 ... If there are a number of bookmarks associated with the delivery of particular delivered media to a particular user, the entries in the table can be duplicated to represent each bookmark ...” - para. [0048]; “... the data unique to the last presentation of at least a portion of particular delivered media can include ... a delivered media identifier 420 for identifying particular delivered media to be delivered from the current MODS, a time code 425 of the last viewed second of the delivered media, a time code 430 of the beginning of the last scene/frame/tract in progress ...” - para. [0049]). 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lynn in view of Katz in order to incorporate a data structure to encapsulate the user related data that is stored in a server as disclosed by Katz. One of ordinary skilled in the art would have been motivated because the arts from Lynn and Katz disclose the formats and contents of the data to be communicated between systems. Such incorporation would facilitate the network system utilizing the stored user data “to more efficiently distribute and serve bandwidth demanding streaming audio and video content to consumers” (Katz, para. [0006]).
	Lynn in view of Katz do not explicitly teach, but Page teaches an array of ... in the array (e.g. the data structure array is utilized to store items such as bookmarks; FIG. 7; “... FIG. 7 shows a representation of an array, whereby information related to bookmarks is stored as  whereby an index number (705), ‘title’ (710) and absolute URL (715) are held. The bookmarks to be held in the array are defined by utilising the function ‘defineBookmark’, whereby the associated parameters are the hypertext reference of the bookmark and the title of the bookmark ...” - para. [0051]). 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lynn in view of Katz and further in view of Page in order to incorporate a data structure to organize the collection of the user related data as disclosed by Page. One of ordinary skilled in the art would have been motivated because the arts from Lynn, Katz and Page disclose the formats and contents of the data to be communicated between systems. Such incorporation would present the user with a comprehensive view of a number of items (such as web pages or resume points of media programs) to choose (Page, para. [0015]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lynn et al. (U.S. Pub. No. US 2012/0331134 A1), herein referred to as Lynn, in view of Katz et al. (U.S. Pub. No. US 2016/0119683 A1), herein referred to as Katz, and in further view of Maughan et al. (U.S. Pub. No. US 2019/0325114 A1), herein referred to as Maughan.
In regard to claim 19, Lynn does not explicitly teach, but Katz teaches wherein the user configuration data (e.g. the bookmark – para. [0048]) comprises information describing resume points in previously-viewed media programs (e.g. the time code of the beginning of the last scene/frame/tract; FIG. 4; “... FIG. 4 illustrates an exemplary bookmark. Information contained in the exemplary bookmark can be categorized into three major categories - data used to uniquely identify the user 400, data used to uniquely identify the delivered media 405  unique to the last presentation of at least a portion of particular delivered media 410, 415, 420, 425, 430, 435, 440 ... If there are a number of bookmarks associated with the delivery of particular delivered media to a particular user, the entries in the table can be duplicated to represent each bookmark ...” - para. [0048]; “... the data unique to the last presentation of at least a portion of particular delivered media can include ... a time code 425 of the last viewed second of the delivered media, a time code 430 of the beginning of the last scene/frame/tract in progress ...” - para. [0049]), ...
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lynn in view of Katz in order to incorporate a data structure to encapsulate the user related data that is stored in a server as disclosed by Katz. One of ordinary skilled in the art would have been motivated because the arts from Lynn and Katz disclose the formats and contents of the data to be communicated between systems. Such incorporation would facilitate the network system utilizing the stored user data “to more efficiently distribute and serve bandwidth demanding streaming audio and video content to consumers” (Katz, para. [0006]).
	Lynn in view of Katz do not explicitly teach, but Maughan teaches wherein the user configuration data (e.g. the media guidance data – para. [0074]) comprises information describing ... favorite media programs (e.g. favorite channel selections – para. [0081]), and parental controls (e.g. parental control settings; FIG. 7; “... One of the functions of the media guidance application is to provide media guidance data to users ... " - para. [0074]; “... The media guidance application may be personalized based on a user's preferences ... Customization of the media guidance application may be made in accordance with a user  presentation schemes ... aspects of content listings displayed (e.g. ... user-specified broadcast channels based on favorite channel selections ...) ... parental control settings ...” - para. [0081]; “... System 700 includes content source 716 and media guidance data source 718 coupled to communications network 714 ...” - para. [0101]; “... guidance data from media guidance data source 718 may be provided to users’ equipment using a client-server approach ...” - para. [0104]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lynn in view of Katz and further in view of Maughan in order to incorporate a data structure to encapsulate the user related data that is stored in a server as disclosed by Maughan. One of ordinary skilled in the art would have been motivated because the arts from Lynn, Katz and Maughan disclose the formats and contents of the data to be communicated between systems. Such incorporation would improve the user experience and efficiency of accessing media assets (Maughan, para. [0003]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stein, US 2014/0195514 A1. This reference discloses a unified interface for querying data that may reside in one of a legacy database or a current database.
Brewinski, US 2019/0197169 A1. The reference discloses generating a combined database by extracting data from multiple systems.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZONGHUA DU whose telephone number is (408)918-7596.  The examiner can normally be reached on Monday - Friday 7:30 AM - 4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on (571) 272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Z.D./Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448